SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of September
29, 2008 by and among Micromet, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.


B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of the common stock, par value $0.00004 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 9,411,948 shares of Common Stock and shall be
collectively referred to herein as the “Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to 30% of the
number of Shares purchased by such Purchaser (rounded up to the nearest whole
share) (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants collectively are referred to herein as the “Warrant
Shares”).


C. The Shares, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.


D. The Company has engaged Piper Jaffray & Co. to act as sole book-running lead
placement agent and RBC Capital Markets as co-lead placement agent (the
“Placement Agents”) for the offering of the Securities on a “best efforts”
basis.


E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares and the Warrant
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.


--------------------------------------------------------------------------------


 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
 
“Agreement” shall have the meaning ascribed to such term in the Preamble.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(f).
 
“Buy-In Price” has the meaning set forth in Section 4.1(f).
 
“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.
 
“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg, or, (b) if (i) the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00:00 p.m., New York City Time, as reported by Bloomberg, or, if (ii) the
Principal Trading Market is not the principal securities exchange or trading
market for such security, the last closing price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or (c) if the foregoing do not apply, the last
closing price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, (d) if no closing
bid price is reported for such security by Bloomberg, the average of the bid
prices of any market makers for such security as reported in the “pink sheets”
by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If the
Closing Bid Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price of such security on such date
shall be the fair market value as mutually determined by the Company and the
holder. If the Company and the holder are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to
Section 10 of the Warrants. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.

2

--------------------------------------------------------------------------------


 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Company” has the meaning set forth in the Preamble.


“Company Counsel” means Cooley Godward Kronish LLP, with offices located at One
Freedom Square, Reston Town Center, 11951 Freedom Drive, Reston, Virginia.


   “Company Deliverables” has the meaning set forth in Section 2.2(a).


   “Company’s Knowledge” means with respect to any statement made to the
Company’s Knowledge, that the statement is based upon the actual knowledge of
the executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Deadline Date” has the meaning set forth in Section 4.1(f).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“DTC” has the meaning set forth in Section 4.1(c).
 
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
 
“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

3

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement, or (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with this
Agreement.
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.


“Material Permits” has the meaning set forth in Section 3.1(n).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Outside Date” means the thirtieth day following the date of this Agreement.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agents” has the meaning set forth in the Recitals.
 
“Press Release” has the meaning set forth in Section 4.6.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means $4.25 per unit, (which consists of $4.21, which is the
Closing Bid Price on September 29, 2008, plus $0.04, which represents a purchase
price of the Warrants of $0.125 per underlying Warrant Share), subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.10.
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.

4

--------------------------------------------------------------------------------


 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Shares” has the meaning set forth in the Recitals.
 
“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
 
“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).
 
“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.
 
“Trading Affiliate” has the meaning set forth in Section 3.2(h).
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

5

--------------------------------------------------------------------------------


 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
explicitly contemplated hereunder.
 
“Transfer Agent” means Mellon Investor Services, the current transfer agent of
the Company, with a mailing address of 85 Challenger Road, Ridgefield Park, NJ
07660, and a telephone number of (800) 356-2017, or any successor transfer agent
for the Company.
 
“Warrants” has the meaning set forth in the Recitals to this Agreement.
 
“Warrant Shares” has the meaning set forth in the Recitals to this Agreement.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Closing.
 
(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of Shares of Common Stock equal to the quotient resulting from dividing
(i) the Subscription Amount for such Purchaser by (ii) the Purchase Price,
rounded down to the nearest whole Share. In addition, each Purchaser shall
receive a Warrant to purchase a number of Warrant Shares equal to 30% of the
number of Shares purchased by such Purchaser, as indicated below such
Purchaser’s name on the signature page to this Agreement. The Warrants shall
have an exercise price equal to $4.63 per Warrant Share.
 
(b) Closing. The Closing of the purchase and sale of the Shares and Warrants
shall take place at the offices of Cooley Godward Kronish LLP, 11951 Freedom
Drive, Reston, Virginia 20190 on the Closing Date or at such other locations or
remotely by facsimile transmission or other electronic means as the parties may
mutually agree.
 
(c) Form of Payment.  Except as may otherwise be agreed to among one or more of
the parties hereto, on or prior to the Business Day immediately prior to the
Closing Date, each Purchaser shall wire its Subscription Amount, in United
States dollars and in immediately available funds, to a non-interest bearing
escrow account established by the Company and Piper Jaffray & Co., on behalf of
the Placement Agents, with JPMorgan Chase Bank, N.A. (the “Escrow Agent”) as set
forth on Exhibit H hereto (the aggregate amounts received being held in escrow
by the Escrow Agent are referred to herein as the “Escrow Amount”). On the
Closing Date, (a) the Company and Piper Jaffray & Co., on behalf of the
Placement Agents, shall instruct the Escrow Agent to deliver, in immediately
available funds, the Escrow Amount constituting the aggregate purchase price as
follows: (1) to Piper Jaffray & Co., on behalf of the Placement Agents, the fees
and reimbursable expenses payable to the Placement Agents (which fees and
expenses shall be set forth in such instructions), and (2) the balance of the
aggregate purchase price to the Company, and (b) the Company shall irrevocably
instruct the Transfer Agent to deliver to each Purchaser one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing the number of Shares
such Purchaser is purchasing as is set forth on such Purchaser’s signature page
to this Agreement next to the heading “Number of Shares to be Acquired”, within
three (3) Business Days after the Closing.
 
2.2 Closing Deliveries. (a)  On or prior to the Closing, the Company shall
issue, deliver or cause to be delivered to each Purchaser the following (the
“Company Deliverables”):
 
(i) this Agreement, duly executed by the Company;

6

--------------------------------------------------------------------------------


 
(ii) facsimile copies of one or more stock certificates, free and clear of all
restrictive and other legends (except as provided in Section 4.1(b) hereof),
evidencing the Shares subscribed for by Purchaser hereunder, registered in the
name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto (the “Stock Certificates”), with the original
Stock Certificates delivered within three (3) Business Days of Closing;
 
(iii) a Warrant, executed by the Company and registered in the name of such
Purchaser as set forth on the Stock Certificate Questionnaire included as
Exhibit C-2 hereto, pursuant to which such Purchaser shall have the right to
acquire such number of Warrant Shares equal to 30% of the number of Shares
issuable to such Purchaser pursuant to Section 2.2(a)(ii), rounded up to the
nearest whole share, on the terms set forth therein;
 
(iv) a legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit D, executed by such counsel and addressed to the
Purchasers;
 
(v) the Registration Rights Agreement, duly executed by the Company;
 
(vi) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent instructing the Transfer Agent to deliver, on an
expedited basis, a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Purchase Price, registered in the
name of such Purchaser;
 
(vii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate or articles of incorporation, as amended,
and by-laws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company, in the form attached hereto as Exhibit F;
 
(viii) the Compliance Certificate referred to in Section 5.1(h);
 
(ix) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Delaware as of a date within
five (5) days of the Closing Date;
 
(x) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Maryland State Department of
Assessments and Taxation as of a date within ten (10) days of the Closing Date;
and
 
(xi) a certified copy of the Certificate of Incorporation, as certified by the
Secretary of State of the State of Delaware, as of a date within ten (10) days
of the Closing Date;
 
(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
 
(i) this Agreement, duly executed by such Purchaser;
 
(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Purchase Price” indicated below
such Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer to the Escrow
Account, as set forth on Exhibit H attached hereto;

7

--------------------------------------------------------------------------------


 
(iii) the Registration Rights Agreement, duly executed by such Purchaser; and
 
(iv) a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Stock Certificate Questionnaire in the forms
attached hereto as Exhibits C-1 and C-2, respectively.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except (i) as set forth in
the schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules or other representations relating to the
subject matter of such disclosures, or (ii) other than with respect to Section
3.1(p), as disclosed in the SEC Reports, the Company hereby represents and
warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Purchasers and to the Placement Agents:
 
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect, and no Proceeding has been instituted, is pending,
or, to the Company’s Knowledge, has been threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

8

--------------------------------------------------------------------------------


 
(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than (i)
the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Common Stock and the Warrants and the listing of the Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.6 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).
 
(f) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. The Warrants have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. The Warrant Shares issuable upon exercise of the
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents and the Warrants, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Shares and the Warrant
Shares will be issued in compliance with all applicable federal and state
securities laws. As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock the number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants). The Company shall, so
long as any of the Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued capital stock,
solely for the purpose of effecting the exercise of the Warrants, 100% of the
number of shares of Common Stock issuable upon exercise of the Warrants (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants).

9

--------------------------------------------------------------------------------


 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g) hereto. The
Company has not issued any capital stock since the date of its most recently
filed SEC Report other than to reflect stock option and warrant exercises that
do not, individually or in the aggregate, have a material affect on the issued
and outstanding capital stock, options and other securities. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents that have not been effectively waived as of the Closing Date. Except
as set forth on Schedule 3.1(g) or a result of the purchase and sale of the
Shares, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. The issuance and sale of the Shares
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the Company’s Knowledge,
between or among any of the Company’s stockholders.
 
(h)  SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twelve (12) months preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports, together with the Disclosure Schedules, being
collectively referred to as the “Disclosure Materials”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect (including, for the definition of Material Adverse
Effect in this paragraph (h) only, any failure to qualify to register the Shares
for resale on Form S-3 or which would prevent any Purchaser from using Rule 144
to resell any Shares). As of their respective filing dates, or to the extent
corrected by a subsequent restatement, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. Each of the Material Contracts
to which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any of its Subsidiaries are subject has been filed as
an exhibit to the SEC Reports.

10

--------------------------------------------------------------------------------


 
(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.
 
(j) Material Changes. Since the date of the latest financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, (ii)
the Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company) and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued in the ordinary course as dividends on outstanding preferred stock or
issued pursuant to existing Company stock option or stock purchase plans or
executive and director compensation arrangements disclosed in the SEC Reports.
Except for the issuance of the Securities contemplated by this Agreement, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed at least one Trading Day prior to the date that
this representation is made.
 
(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor to the Company’s Knowledge any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge
there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any of
its Subsidiaries under the Exchange Act or the Securities Act.
 
(l) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to result in a Material Adverse Effect.
None of the Company’s or any Subsidiary’s employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and each Subsidiary believes that its relationship
with its employees is good. No executive officer, to the Company’s Knowledge,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters,
except, in each case, matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. 

11

--------------------------------------------------------------------------------


 
(m) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.
 
(n) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any of
its Subsidiaries has received any notice of Proceedings relating to the
revocation or modification of any such Material Permits.
 
(o) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all tangible personal property owned by them that is material to the
business of the Company and its Subsidiaries, taken as whole, in each case free
and clear of all Liens except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
 
(p) Patents and Trademarks. To the Company’s Knowledge, the Company and the
Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports as necessary or material
for use in connection with their respective businesses and which the failure to
so have would have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. There is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by any Person
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
another. To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect. To the Company’s
Knowledge, all patent applications and patents within the Intellectual Property
Rights have been prosecuted with a duty of candor, and there is no material fact
known by the Company that would preclude the issuance of patents with respect to
said patent applications or that would render any issued patents invalid or
unenforceable in a manner that would have, or would reasonably be expected to
have, a Material Adverse Effect. There is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by another Person
challenging the Company’s rights in or to any material Intellectual Property
Rights, or challenging inventorship, validity or scope of any such Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

12

--------------------------------------------------------------------------------


 
(q) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged, including,
but not limited to, directors and officers insurance coverage at least equal to
the aggregate Subscription Amount. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor,
to the Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.
 
(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the executive officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
 
(s) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. Since
the most recently filed periodic report under the Exchange Act, there have been
no changes in the Company’s internal control over financial reporting (as such
term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(t) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it, except where such noncompliance would not result or
reasonably be expected to result in a Material Adverse Effect. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

13

--------------------------------------------------------------------------------


 
(u) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agents with respect to the offer
and sale of the Securities and as described in Schedule 3.1(u) hereto (which
fees are being paid by the Company). The Company shall indemnify, pay, and hold
each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.
 
(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the accredited investor questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. To the Company’s Knowledge, the issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
(w) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(x) Registration Rights. Other than each of the Purchasers or as set forth in
Schedule 3.1(x) hereto, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.
 
(y) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the 12 months preceding the date hereof, received written notice from
any Trading Market on which the Common Stock is listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be in compliance
with all listing and maintenance requirements of the Trading Market on the date
hereof.
 
(z) Application of Takeover Protections; Rights Agreements. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company's issuance of
the Securities and the Purchasers' ownership of the Securities.
 
(aa) Disclosure. Except as set forth on Schedule 3.1(aa), the Company confirms
that it has not provided, and to the Company’s Knowledge none of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agents to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
material, non-public information except insofar as the existence, provisions and
terms of the Transaction Documents and the proposed transactions hereunder may
constitute such information, all of which will be disclosed by the Company in
the Press Release as contemplated by Section 4.6 hereof. The Company understands
and confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure furnished by
or on behalf of the Company to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

14

--------------------------------------------------------------------------------


 
(bb) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.
 
(cc) Tax Matters. The Company and each of its Subsidiaries (i) has prepared and
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply, except, in the case of clauses (i) and (ii) above, where the
failure to so pay or file any such tax, assessment, charge or return would not
have or reasonably be expected to result in a Material Adverse Effect. There are
no unpaid taxes in any material amount claimed to be due by the Company or any
of its Subsidiaries by the taxing authority of any jurisdiction.
 
(dd) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.
 
(ee) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in the SEC Reports and is not so disclosed and would have or reasonably
be expected to result in a Material Adverse Effect.
 
(ff) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

15

--------------------------------------------------------------------------------


 
(gg) Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(hh)  Acknowledgement Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(h) and 4.14 hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
that past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (b) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(ii) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities in violation of Regulation M
under the Exchange Act, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the
Securities.
 
(jj) Form S-3 Eligibility. The Company is eligible to register the resale of the
Securities for resale by the Purchaser on Form S-3 promulgated under the
Securities Act.
 
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
 
(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

16

--------------------------------------------------------------------------------


 
(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.
 
(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities and, upon
exercise of the Warrants, will acquire the Warrant Shares issuable upon exercise
thereof as principal for its own account and not with a view to, or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities laws, provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of the Securities for any minimum period of time and reserves the right,
subject to the provisions of this Agreement and the Registration Rights
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities or Warrant Shares pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity; such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.
 
(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises the
Warrants it will be, an “accredited investor” as defined in Rule 501(a) under
the Securities Act.
 
(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
 
(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

17

--------------------------------------------------------------------------------


 
(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser's right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company's representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.
 
(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agents or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser's or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.
 
(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.
 
(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agents
have acted solely as the agents of the Company in this placement of the
Securities and such Purchaser has not relied on the business or legal advice of
the Placement Agents or any of their agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

18

--------------------------------------------------------------------------------


 
(k) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.
 
(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(m) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.
 
(n) Beneficial Ownership. The purchase by such Purchaser of the Securities
issuable to it at the Closing will not result in such Purchaser (individually or
together with any other Person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.999% of the outstanding shares of Common Stock or
the voting power of the Company on a post-transaction basis that assumes that
such Closing shall have occurred. Such Purchaser does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of such Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post-transaction basis that
assumes that each Closing shall have occurred.
 
(o) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Securities.

19

--------------------------------------------------------------------------------


 
(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of Selling Stockholders thereunder. Each
Purchaser acknowledges and agrees that, except as otherwise provided in Section
4.1(c), any Shares subject to a pledge or security interest as contemplated by
this Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).

20

--------------------------------------------------------------------------------


 
(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Securities upon which it is stamped
or issue to such holder by electronic delivery at the applicable balance account
at the Depository Trust Company (“DTC”), if (i) such Securities are registered
for resale under the Securities Act (provided that, if the Purchaser is selling
pursuant to the effective registration statement registering the Securities for
resale, the Purchaser agrees to only sell such Securities during such time that
such registration statement is effective and not withdrawn or suspended, and
only as permitted by such registration statement, (ii) such Securities are sold
or transferred pursuant to Rule 144 (if the transferor is not an Affiliate of
the Company), or (iii) such Securities are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date or (ii) Rule 144 becoming available for the resale of Shares or
Warrant Shares, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions, the Company shall deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing the applicable Shares or issue a certificate
representing the applicable Warrant Shares without legend upon receipt by the
Transfer Agent of the legended certificates for such Shares. Any fees (with
respect to the Transfer Agent or otherwise) associated with the removal of such
legend shall be borne by the Company. Following the Effective Date, or at such
earlier time as a legend is no longer required for certain Securities, the
Company will no later than three (3) Trading Days following the delivery by a
Purchaser to the Company or the Transfer Agent (with notice to the Company) of
(i) a legended certificate representing such Shares or Warrant Shares (endorsed
or with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer) or (ii) an Exercise Notice
in the manner stated in the Warrants to effect the exercise of such Warrant in
accordance with its terms and an opinion of counsel to the extent required by
Section 4.1(a), (such third Trading Day, the “Legend Removal Date”) deliver or
cause to be delivered to such Purchaser a certificate representing such
Securities that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section.
Certificates for Shares or Warrant Shares subject to legend removal hereunder
may be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with DTC as directed by such Purchaser.
 
(d) Irrevocable Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, in the form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
4.1(d) (or instructions that are consistent therewith) will be given by the
Company to its transfer agent in connection with this Agreement, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents and applicable law. The Company acknowledges that a breach
by it of its obligations under this Section 4.1(d) will cause irreparable harm
to a Purchaser. Accordingly, the Company acknowledges that the remedy at law for
a breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
21

--------------------------------------------------------------------------------


 
(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares, the Warrants or the Warrant Shares or any
interest therein without complying with the requirements of the Securities Act.
While the above-referenced registration statement remains effective, each
Purchaser hereunder may sell the Shares and Warrant Shares in accordance with
the plan of distribution contained in the registration statement and if it does
so it will comply therewith and with the related prospectus delivery
requirements unless an exemption therefrom is available. Each Purchaser,
severally and not jointly with the other Purchasers, agrees that if it is
notified by the Company in writing at any time that the registration statement
registering the resale of the Shares or the Warrant Shares is not effective or
that the prospectus included in such registration statement no longer complies
with the requirements of Section 10 of the Securities Act, the Purchaser will
refrain from selling such Shares and Warrant Shares until such time as the
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Shares or Warrant Shares
pursuant to an available exemption from the registration requirements of Section
5 of the Securities Act. Both the Company and its Transfer Agent, and their
respective directors, officers, employees and agents, may rely on this
subsection (e) and each Purchaser hereunder will indemnify and hold harmless
each of such persons from any breaches or violations of this paragraph.
 
(f) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser unlegended certificates within three (3) Trading Days of receipt
of all documents necessary for the removal of the legend set forth above,
including but not limited to the signed and completed Certificate of Sale (the
“Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Business Day immediately following such three (3)
Trading Day period, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (a)
such number of shares of Common Stock, times (b) the Closing Bid Price on the
Deadline Date.
 
4.2 Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the Closing Date, the number of shares of Common Stock issuable upon
exercise of the Warrants issued at the Closing (without taking into account any
limitations on exercise of the Warrants set forth in the Warrants).
 
4.3 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Shares may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other shareholders of the Company.
 
4.4 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, for a period of twelve (12)
months from the Closing, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. During such 12-month period,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144.
 
22

--------------------------------------------------------------------------------


 
4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
 
4.6 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) reasonably acceptable to the Placement
Agents disclosing all material terms of the transactions contemplated hereby. On
or before 5:30 p.m., New York City time, on the fourth Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Staff of the Commission or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this subclause (ii). From and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release unless a Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are required to be
publicly disclosed by the Company as described in this Section 4.6, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Shares under the
Transaction Documents or under any other written agreement between the Company
and the Purchasers; provided, however, that no such Purchaser owns any equity in
the Company prior to its purchase of the Shares hereunder.
 
4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
23

--------------------------------------------------------------------------------


 
4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital and general corporate purposes.
 
4.10 Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by the
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
Promptly after receipt by any Person (the “Indemnified Person”) of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to this Section, such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however , that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
4.11 Listing of Securities. In the time and manner required by the Trading
Market, the Company shall prepare and file with such Trading Market an
additional shares listing application covering all of the Shares and shall use
its commercially reasonable efforts to take all steps necessary to cause all of
the Shares to be approved for listing on the Trading Market as promptly as
possible thereafter.
 
24

--------------------------------------------------------------------------------


 
4.12 Form D; Blue Sky. The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification) and shall provide
evidence of such actions promptly upon the written request of any Purchaser.
 
4.13 Delivery of Shares After Closing . The Company shall use its reasonable
commercial efforts to deliver, or cause to be delivered, the respective Shares
purchased by each Purchaser to such Purchaser within three (3) Trading Days of
the Closing Date.
 
4.14 Dispositions and Confidentiality After The Date Hereof. Such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first required to be publicly
announced as described in Section 4.6 or (ii) this Agreement is terminated in
full pursuant to Section 6.17. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.6, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules. Notwithstanding the foregoing,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.6; provided, however, each Purchaser agrees, severally
and not jointly with any Purchasers, that they will not enter into any Net Short
Sales (as hereinafter defined) from the period commencing on the Closing Date
and ending on the earliest of (x) the Effectiveness Date of the Initial
Registration Statement, (y) the 24 month anniversary of the Closing Date or (z)
the date that such Purchaser no longer holds any Securities. For purposes of
this Section 4.14, a “Net Short Sale” by any Purchaser shall mean a sale of
Common Stock by such Purchaser that is marked as a short sale and that is made
at a time when there is no equivalent offsetting long position in Common Stock
held by such Purchaser. For purposes of determining whether there is an
equivalent offsetting position in Common Stock held by the Purchaser, Warrant
Shares that have not yet been exercised pursuant to the Warrants shall be deemed
to be held long by the Purchaser, and the amount of shares of Common Stock held
in a long position shall be all Shares and unexercised Warrant Shares (ignoring
any exercise limitations included therein) issuable to such Purchaser on such
date, plus any shares of Common Stock or Common Stock Equivalents otherwise then
held by such Purchaser. Notwithstanding the foregoing, in the event that a
Purchaser is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Moreover, notwithstanding the
foregoing, in the event that a Purchaser has sold Shares pursuant to Rule 144
prior to the Effectiveness Date of the Initial Registration Statement and the
Company has failed to deliver certificates without legends prior to the
settlement date for such sale (assuming that such certificates meet the
requirements set forth in Section 4.1(c) for the removal of legends), the
provisions of this Section 4.14 shall not prohibit the Purchaser from entering
into Net Short Sales for the purpose of delivering shares of Common Stock in
settlement of such sale. Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the Commission currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.
 
25

--------------------------------------------------------------------------------


 
4.15 Subsequent Equity Sales. From the date hereof until 30 days after the
Effective Date, neither the Company nor any Subsidiary shall issue shares of
Common Stock or Common Stock Equivalents; provided, however, the 30 day period
set forth in this Section 4.15 shall be extended for the number of Trading Days
during such period in which (i) trading in the Common Stock is suspended by any
Trading Market, or (ii) following the Effective Date, the Registration Statement
is not effective or the prospectus included in the Registration Statement may
not be used by the Purchasers for the resale of the Shares and Warrant Shares.
Notwithstanding the foregoing, in no event shall this Section 4.15 prohibit the
Company from issuing shares of Common Stock or Common Stock Equivalents (i) in
connection with acquisitions or strategic transactions approved by a majority of
the disinterested directors of the Company, provided that any such issuance
shall only be to a Person which is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Company and
in which the Company receives benefits in addition to the investment of funds,
but shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, (ii) upon the exercise of any options or
warrants outstanding on the date hereof, (iii) upon the exercise of the Warrants
or (iv) to employees, directors or consultants pursuant to any stock option or
equity incentive plan.
 
4.16 Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.
 
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING


5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Securities at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):
 
(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities at the Closing
(including all Required Approvals), all of which shall be and remain so long as
necessary in full force and effect.
 
26

--------------------------------------------------------------------------------


 
(e) Listing. The Nasdaq Global Market shall have approved the Listing of
Additional Shares application for the Shares and Warrant Shares.
 
(f) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.
 
(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(h) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit G.
 
(i) Minimum Condition. The Company shall have received an amount on the Closing
Date pursuant to Section 2.1(c)(2) hereof, as payment for the balance of the
aggregate purchase price proceeds after payment of fees and expenses to the
Placement Agents, of no less than $25 million.
 
(j) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.
 
5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company's obligation to sell and issue the Securities at the Closing to the
Purchasers is subject to the fulfillment to the satisfaction of the Company on
or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
 
(a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.
 
(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.
 
(e) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).
 
(f) Listing. The Nasdaq Global Market shall have approved the Listing of
Additional Shares application for the Shares and Warrant Shares.
 
27

--------------------------------------------------------------------------------


 
(g) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Fees and Expenses. Except as otherwise expressly set forth in the Company’s
engagement letter with the Placement Agents, the Company and the Purchasers
shall each pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers.
 
6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
 
6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m., New York City time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., New York City time, on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
with next day delivery specified, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:


If to the Company:
     
Micromet, Inc.
   
6707 Democracy Blvd.
   
Suite 505
   
Bethesda, MD 20817
   
Telephone No.: 240-752-1431
   
Facsimile No.: 240-752-1425
   
Attention: Matthias Alder
   
E-mail: matthias.alder@micromet-inc.com
     
With a copy to:
 
Cooley Godward Kronish LLP
   
One Freedom Square
   
Reston Town Center
   
11951 Freedom Drive
   
Reston, VA 20190
   
Telephone No.: 703-456-8006
   
Facsimile No.: 703-456-8100
   
Attention: Christian E. Plaza
   
E-mail: cplaza@cooley.com
     
If to a Purchaser:
 
To the address set forth under such Purchaser’s name on the signature page
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
28

--------------------------------------------------------------------------------




6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers holding or having the right to acquire at least sixty-six and
two-thirds percent (66 2/3%) of the Shares and the Warrant Shares on a
fully-diluted basis at the time of such amendment or, in the case of a waiver,
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Purchasers who then hold Securities.
 
6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of Purchasers holding
or having the right to acquire a majority of the Shares and the Warrant Shares
on a fully-diluted basis at the time of such consent. Any Purchaser may assign
its rights hereunder in whole or in part to any Person to whom such Purchaser
assigns or transfers any Securities in compliance with the Transaction Documents
and applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchasers”.
 
6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) the Placement Agents are intended third party beneficiaries
of Article III hereof and (ii) each Purchaser Party is an intended third party
beneficiary of Section 4.9.
 
6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
 
29

--------------------------------------------------------------------------------


 
6.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a period of three (3) years
from the Closing Date. The agreements and covenants contained herein shall
survive for the applicable statute of limitations.
 
6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
30

--------------------------------------------------------------------------------


 
6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.
 
6.16 Independent Nature of Purchasers' Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Goodwin Procter LLP, counsel to the Placement Agents. Each
Purchaser acknowledges that Goodwin Procter LLP has rendered legal advice to the
Placement Agents and not to such Purchaser in connection with the transactions
contemplated hereby, and that each such Purchaser has relied for such matters on
the advice of its own respective counsel. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any
Purchaser.
 
6.17 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrants abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, if the Closing has not been consummated on or prior to 5:00 p.m.,
New York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.17 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.17 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.
 
31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
MICROMET, INC.
       
By:  
/s/ Christian Itin
 
 
Name: Christian Itin
 
 
Title: President and Chief Executive Officer
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 

--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: Yucca Partners L.P. Jersey Branch
 
By: /s/ Richard Charles Germain
Name: Richard Charles Germain
Title: Authorised Signatory
 
Aggregate Purchase Price (Subscription Amount): $89,998.00
 
Number of Shares to be Acquired: 21,176
 
Underlying Shares Subject to Warrant: 6,353
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ___________________
 
Address for Notice:
 
c/o Ogier Employee Benefit Services Limited
Whiteley Chambers, Don Street, St. Helier, Jersey JE4 9WG
Channel Islands
 
Telephone No.: +44 1534 753 622
 
Facsimile No.: +44 1534 504 444 
 
E-mail Address: naomi.seatter@ogier.com


Attention: Naomi Seatter

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 

--------------------------------------------------------------------------------


 

  NAME OF PURCHASER: Index Venture Growth Associates I Limited
 
By:/s/ Ian Henderson
Name: Ian Henderson
Title: Director
 
Aggregate Purchase Price (Subscription Amount): $9,950,002.25
 
Number of Shares to be Acquired: 2,341,177
 
Underlying Shares Subject to Warrant: 702,353
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
No. 1 Seaton Place
St. Helier, Jersey JE4 8YJ
Channel Islands
 
Telephone No.: +44 1534 605643
 
Facsimile No.: +44 1534 605605 
 
E-mail Address: nicky.barthorp@efgoffshore.com


Attention: Nicky Barthorp

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 

--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: Index Venture Associates IV Limited
 
By: /s Jane Pearce
Name: Jane Pearce
Title: Director
 
Aggregate Purchase Price (Subscription Amount): $4,960,000.75
 
Number of Shares to be Acquired: 1,167,059
 
Underlying Shares Subject to Warrant: 350,118
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
Whiteley Chambers
Don Street, St. Helier. Jersey JE4 9WG
Channel Islands
 
Telephone No.: +44 1534 753852
 
Facsimile No.: +44 1534 504444 
 
E-mail Address: tamara.williams@ogier.com


Attention: Tamara Williams

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 



--------------------------------------------------------------------------------


 

   
NAME OF PURCHASER: Abingworth Bioventures V L.P.


Acting by its Manager Abingworth L.L.P.


By: /s/ James Abell
Name: James Abell
Title: Manager
 
Aggregate Purchase Price (Subscription Amount): $4,749,999.75
 
Number of Shares to be Acquired: 1,117,647
 
Underlying Shares Subject to Warrant: 335,294
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
38 Jermyn Street
London SWY 6DN
United Kingdom
 
Telephone No.: +44 207 534 1500
 
Facsimile No.: +44 207 534 1539 
 
E-mail Address: abell@abingworth.com


Attention: James Abell

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 

--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: Abingworth Bioequities Master Fund Ltd.
 
By: /s/ James Abell
Name: James Abell
Title: Authorised Signatory
 
Aggregate Purchase Price (Subscription Amount): $3,250,000.50
 
Number of Shares to be Acquired: 764,206
 
Underlying Shares Subject to Warrant: 229,412
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
38 Jermyn Street
London SWY 6DN
United Kingdom
 
Telephone No.: +44 207 534 1500
 
Facsimile No.: +44 207 534 1539 
 
E-mail Address: abell@abingworth.com


Attention: James Abell

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 

--------------------------------------------------------------------------------


 

  NAME OF PURCHASER: Baker/Tisch Investments, L,P.


By: Baker/Tisch Capital, L.P. (general partner)
By: Baker/Tisch Capital (GP), LLC, general partner


By: /s/ Julian Baker
Name: Julian Baker
Title: Managing Member
 
Aggregate Purchase Price (Subscription Amount): $15,631.50
 
Number of Shares to be Acquired: 3,678
 
Underlying Shares Subject to Warrant: 1,103
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
667 Madison Avenue, 21st Floor
New York, NY 10065
 
Telephone No.: 212-339-5635
 
Facsimile No.: 212-339-5688 
 
E-mail Address: tpearson@bbinvestments.com


Attention: Tamiko Pearson

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------







  NAME OF PURCHASER: Baker Bros. Investments II, L.P.


By: Baker Bros. Capital, L.P. (general partner)
By: Baker Bros. Capital (GP), LLC, (general partner)


By: /s/ Julian Baker
Name: Julian Baker
Title: Managing Member


Aggregate Purchase Price (Subscription Amount): $5,967.00
 
Number of Shares to be Acquired: 1,404
 
Underlying Shares Subject to Warrant: 421
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
667 Madison Avenue, 21st Floor
New York, NY 10065
 
Telephone No.: 212-339-5635
 
Facsimile No.: 212-339-5688 
 
E-mail Address: tpearson@bbinvestments.com


Attention: Tamiko Pearson

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 



--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: 667, L.P.
 
By: Baker Biotech Capital, L.P. (general partner)
By: Baker Biotech Capital (GP), LLC, (general partner)


By: /s/ Julian Baker
Name: Julian Baker
Title: Managing Member
 
Aggregate Purchase Price (Subscription Amount): $1,256,963.00
 
Number of Shares to be Acquired: Cert 1: 160,091; Cert 2: 135,665
 
Underlying Shares Subject to Warrant: Wt 1: 48,027; Wt 2: 40,700
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
667 Madison Avenue, 21st Floor
New York, NY 10065
 
Telephone No.: 212-339-5635
 
Facsimile No.: 212-339-5688 
 
E-mail Address: tpearson@bbinvestments.com


Attention: Tamiko Pearson

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 



--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: Baker Brothers Life Sciences, L.P.
 
By: Baker Brothers Life Sciences Capital, L.P. (general partner)
By: Baker Brokers Life Sciences Capital (GP), LLC, (general partner)


By: /s/ Julian Baker
Name: Julian Baker
Title: Managing Member
 
Aggregate Purchase Price (Subscription Amount): $3,605,814.75
 
Number of Shares to be Acquired: 848,427
 
Underlying Shares Subject to Warrant: 254,528
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
667 Madison Avenue, 21st Floor
New York, NY 10065
 
Telephone No.: 212-339-5635
 
Facsimile No.: 212-339-5688 
 
E-mail Address: tpearson@bbinvestments.com


Attention: Tamiko Pearson

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 

--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: 14159, L.P.
 
By: 14159 Capital, L.P. (general partner)
By: 14159 Capital (GP), LLC, (general partner)


By: /s/ Julian Baker
Name: Julian Baker
Title: Managing Member
 
Aggregate Purchase Price (Subscription Amount): $115,625.50
 
Number of Shares to be Acquired: 27,206
 
Underlying Shares Subject to Warrant: 8,162
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
667 Madison Avenue, 21st Floor
New York, NY 10065
 
Telephone No.: 212-339-5635
 
Facsimile No.: 212-339-5688 
 
E-mail Address: tpearson@bbinvestments.com


Attention: Tamiko Pearson

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: DAFNA LifeScience Select Ltd.
 
By: /s/ Mandana Hedayat
Name: Mandana Hedayat, CFA
Title: Chief Compliance Officer of Investment Manager, DAFNA Capital Management,
LLC on behalf of DAFNA LifeScience Select Ltd.
 
Aggregate Purchase Price (Subscription Amount): $2,251,888.00
 
Number of Shares to be Acquired: 529,856
 
Underlying Shares Subject to Warrant: 158,957
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o DAFNA Capital Management, LLC
10990 Wilshire Blvd., Suite 1400
Los Angeles, CA 90024
 
Telephone No.: (310) 724-5800
 
Facsimile No.: (310) 418-0722 
 
E-mail Address: mhedayat@DAFNACapital.com


Attention: Mandana Hedayat, CFA

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: DAFNA LifeScience Market Neutral Ltd.
 
By: /s/ Mandana Hedayat
Name: Mandana Hedayat, CFA
Title: Chief Compliance Officer of Investment Manager, DAFNA Capital Management,
LLC on behalf of DAFNA LifeScience Market Neutral Ltd.
 
Aggregate Purchase Price (Subscription Amount): $496,200.25
 
Number of Shares to be Acquired: 116,753
 
Underlying Shares Subject to Warrant: 35,026
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o DAFNA Capital Management, LLC
10990 Wilshire Blvd., Suite 1400
Los Angeles, CA 90024
 
Telephone No.: (310) 724-5800
 
Facsimile No.: (310) 418-0722 
 
E-mail Address: mhedayat@DAFNACapital.com


Attention: Mandana Hedayat, CFA

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 

--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: DAFNA LifeScience Ltd.
 
By: /s/ Mandana Hedayat
Name: Mandana Hedayat, CFA
Title: Chief Compliance Officer of Investment Manager, DAFNA Capital Management,
LLC on behalf of DAFNA LifeScience Ltd.
 
Aggregate Purchase Price (Subscription Amount): $403,163.50
 
Number of Shares to be Acquired: 94,862
 
Underlying Shares Subject to Warrant: 28,459
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o DAFNA Capital Management, LLC
10990 Wilshire Blvd., Suite 1400
Los Angeles, CA 90024
 
Telephone No.: (310) 724-5800
 
Facsimile No.: (310) 418-0722 
 
E-mail Address: mhedayat@DAFNACapital.com


Attention: Mandana Hedayat, CFA

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________
 

--------------------------------------------------------------------------------





 
NAME OF PURCHASER: Merlin Nexus III
 
By:/s/ Dominique Semon
Name: Dominique Semon
Title:
 
Aggregate Purchase Price (Subscription Amount): $3,000,002.75
 
Number of Shares to be Acquired: 705,883
 
Underlying Shares Subject to Warrant: 211,765
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
230 Park Avenue, Suite 928
New York, NY 10169
 
Telephone No.: 646-227-5228
 
Facsimile No.: ________________________ 
 
E-mail Address: Dsemon@merlinnexus.com


Attention: Dominique Semon

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------





 
NAME OF PURCHASER: CD-Venture GmbH
 
By:/s/ Christoph Boehringer
Name: Christoph Boehringer
Title:
 
Aggregate Purchase Price (Subscription Amount): $1,700,000.00
 
Number of Shares to be Acquired: 400,000
 
Underlying Shares Subject to Warrant: 120,000
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
Bergheimerstr. 89a
69115 Heidelberg
Germany
 
Telephone No.: +49 6221 1375400
 
Facsimile No.: +49 6221 1375410 
 
E-mail Address: christoph.boehringer@cd-venture.com


Attention: _______________________

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________

--------------------------------------------------------------------------------





 
NAME OF PURCHASER: ANMA Venture GmbH
 
By: /s/ M. Boehringer
Name: Mathias Boehringer
Title: CEO
 
Aggregate Purchase Price (Subscription Amount): $573,750.00
 
Number of Shares to be Acquired: 135,000
 
Underlying Shares Subject to Warrant: 40,500
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
Binger Str. 173
55216 Ingelheim
Germany
 
Telephone No.: +49 6132 772904
 
Facsimile No.: +49 6132 722904 
 
E-mail Address: mathiasboehringer@gmx.de


Attention: _______________________

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: NorTrust Nominees Limited on behalf of Healthcare
Opportunities Fund
 
By: /s/ Daniel Mahony
Name: Daniel Mahony
Title: Fund Manager
 
Aggregate Purchase Price (Subscription Amount): $1,000,003.75
 
Number of Shares to be Acquired: 235,295
 
Underlying Shares Subject to Warrant: 70,588
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
Polar Capital LLP
4 Matthew Parker Street
London SW1H 9NP
 
Telephone No.: +44 207 227 2718
 
Facsimile No.: +44 207 227 2799 
 
E-mail Address: sachin.patel@polarcapital.co.uk


Attention: Sachin Patel

 
Delivery Instructions:
(if different than above)


c/o Northern Trust


Street: 50 Bank Street, Canary Wharf


City/State/Zip: London E14 5NT


Attention: Sharon Hughes


Telephone No.: +44 207 982 1166

--------------------------------------------------------------------------------





 
NAME OF PURCHASER: Panacea Fund, LLC
 
By: William Harris Investors, Inc., its Manager


By: /s/ Charles Polsky
Name: Charles Polsky
Title: Vice President
 
Aggregate Purchase Price (Subscription Amount): $750,754.00
 
Number of Shares to be Acquired: 176,648
 
Underlying Shares Subject to Warrant: 52,994
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
191 N. Wacker Drive
Suite 1500
Chicago, IL 60606
 
Telephone No.: 312-621-0643
 
Facsimile No.: 312-621-0984 
 
E-mail Address: cvp@whi.com


Attention: Charles Polsky

 
Delivery Instructions:
(if different than above)


c/o William Harris Investors, Inc.


Street: 191 N. Wacker Dr., Ste. 1500


City/State/Zip: Chicago, IL 60606


Attention: Dawn Fisher


Telephone No.: 312-621-3838, djw@whi.com

--------------------------------------------------------------------------------





 
NAME OF PURCHASER: Sio Partners, LP


By: /s/ Michael Castor
Name: Michael Castor
Title: Managing Member
 
Aggregate Purchase Price (Subscription Amount): $233,201.75
 
Number of Shares to be Acquired: 54,871
 
Underlying Shares Subject to Warrant: 16,461
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o Sio Capital Management
192 Lexington Avenue, 15th Floor
New York, NY 10016
 
Telephone No.: (212) 601-9778
 
Facsimile No.: (212) 213-6816 
 
E-mail Address: Jim.Laird@siocapital.com


Attention: Jim Laird

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


--------------------------------------------------------------------------------





 
NAME OF PURCHASER: Sio Partners QP, LP
 
By: /s/ Michael Castor
Name: Michael Castor
Title: Managing Member
 
Aggregate Purchase Price (Subscription Amount): $120,640.50
 
Number of Shares to be Acquired: 28,386
 
Underlying Shares Subject to Warrant: 8,516
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o Sio Capital Management
192 Lexington Avenue, 15th Floor
New York, NY 10016
 
Telephone No.: (212) 601-9778
 
Facsimile No.: (212) 213-6816 
 
E-mail Address: Jim.Laird@siocapital.com


Attention: Jim Laird

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: Sio Partners Offshore, Ltd.
 
By: /s/ Michael Castor
Name: Michael Castor
Title: Director
 
Aggregate Purchase Price (Subscription Amount): $46,159.25
 
Number of Shares to be Acquired: 10,861
 
Underlying Shares Subject to Warrant: 3,258
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o Sio Capital Management
192 Lexington Avenue, 15th Floor
New York, NY 10016
 
Telephone No.: (212) 601-9778
 
Facsimile No.: (212) 213-6816 
 
E-mail Address: Jim.Laird@siocapital.com


Attention: Jim Laird

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------





 
NAME OF PURCHASER: Deka Investment GmbH
 
By: /s/ Kai Bruning
Name: Kai Bruning
Title: Senior Portfolio Manager
 
Aggregate Purchase Price (Subscription Amount): $750,001.75
 
Number of Shares to be Acquired: 176,471
 
Underlying Shares Subject to Warrant: 52,941
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
Mainzer Landstr. 16
60385 Frankfurt
Germany
 
Telephone No.: +49 6971472108
 
Facsimile No.: +49 69714742108 
 
E-mail Address: kai.bruening@deka.de


Attention: _______________________

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: NGN BioMed Opportunity I GmbH & Co. Beteiligungs KG


By: NGN Capital LLC, Managing Limited Partner


By: /s/ John R. Costantino
Name: John R. Costantino
Title: Managing General Partner
 
Aggregate Purchase Price (Subscription Amount): $209,801.25
 
Number of Shares to be Acquired: 49,365
 
Underlying Shares Subject to Warrant: 14,809
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o NGN Capital LLC
369 Lexington Avenue
New York, NY 10017
 
Telephone No.: (212) 972-0077
 
Facsimile No.: (212) 972-0080 
 
E-mail Address: lhirsch@ngncapital.com


Attention: Leonard Hirsch, CFO

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________

--------------------------------------------------------------------------------





 
NAME OF PURCHASER: NGN BioMed Opportunity I, L.P.


By: NGN BioMed I GP, L.P., General Partner
By: NGN Capital LLC, General Partner


By: /s/ John R. Costantino
Name: John R. Costantino
Title: Managing General Partner
 
Aggregate Purchase Price (Subscription Amount): $290,202.75
 
Number of Shares to be Acquired: 68,283
 
Underlying Shares Subject to Warrant: 20,485
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
c/o NGN Capital LLC
369 Lexington Avenue
New York, NY 10017
 
Telephone No.: (212) 972-0077
 
Facsimile No.: (212) 972-0080 
 
E-mail Address: lhirsch@ngncapital.com


Attention: Leonard Hirsch, CFO

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------







 
NAME OF PURCHASER: Joseph P. Slattery
 
By: /s/ Joseph P. Slattery
Name: Joseph P. Slattery
Title:
 
Aggregate Purchase Price (Subscription Amount): $25,002.75
 
Number of Shares to be Acquired: 5,883
 
Underlying Shares Subject to Warrant: 1,765
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
19316 Cissel Manor Drive
Poolesville, MD 20837
__________________________________
 
Telephone No.: 240-401-8602
 
Facsimile No.: ________________________ 
 
E-mail Address: joe@theslatterys.com


Attention: _______________________

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: John Edward Berriman
 
By: /s/ John E. Berriman
Name: John E. Berriman
Title:
 
Aggregate Purchase Price (Subscription Amount): $50,001.25
 
Number of Shares to be Acquired: 11,765
 
Underlying Shares Subject to Warrant: 3,530
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
Blackrock, Manor Road, Goring
Reading, RG 89DP
UK
 
Telephone No.: +44 1491 874110
 
Facsimile No.: ________________________ 
 
E-mail Address: john.e.berriman@btinternet.com


Attention: _______________________

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________

--------------------------------------------------------------------------------


 

 
NAME OF PURCHASER: Peter Johann
 
By: /s/ P. Johann
Name: Peter Johann
Title:
 
Aggregate Purchase Price (Subscription Amount): $50,001.25
 
Number of Shares to be Acquired: 11,765
 
Underlying Shares Subject to Warrant: 3,530
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
Ebertstr. 12
67105 Schifferstadt
Germany
 
Telephone No.: +49 176 1007 8990
 
Facsimile No.: +49 6235 929005 
 
E-mail Address: pa.johann@t-online.de


Attention: Dr. Peter Johann

 
Delivery Instructions:
(if different than above)


c/o Deutsche Bank


Street: Adenauer Platz 1


City/State/Zip: Heidelberg 69115 Germany


Attention: Fred Tylle


Telephone No.: +49 6221 501221

--------------------------------------------------------------------------------


 

  NAME OF PURCHASER: John R. Costantino and Barbara Costantino JTWRS
 
By: /s/ John R. Costantino
Name: John R. Costantino
Title:
 
Aggregate Purchase Price (Subscription Amount): $50,001.25
 
Number of Shares to be Acquired: 11,765
 
Underlying Shares Subject to Warrant: 3,529
(30% of the number of Shares to be acquired) 
 
Tax ID No.: ____________________
 
Address for Notice:
 
2 Sutton Place South
New York, NY 10022
 
Telephone No.: (212) 972-0077 x6107
 
Facsimile No.: (212) 972-0080 
 
E-mail Address: Jcostantino@NGNCapital.com


Attention: John R. Costantino

 
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


--------------------------------------------------------------------------------


EXHIBITS:
 

A:
Form of Warrant

B:
Form of Registration Rights Agreement

C-1:
Accredited Investor Questionnaire

C-2:
Stock Certificate Questionnaire

D:
Form of Opinion of Company Counsel

E:
Form of Irrevocable Transfer Agent Instructions

F:
Form of Secretary’s Certificate

G:
Form of Officer’s Certificate

H:
Wire Instructions


--------------------------------------------------------------------------------



EXHIBIT A
 
Form of Warrant


[The Forms of Warrant are attached as Exhibits 10.2 and 10.3 to the Current
Report on Form 8-K filed by Micromet, Inc. on October 3, 2008.]


--------------------------------------------------------------------------------



EXHIBIT B
 
Form of Registration Rights Agreement


[The Registration Rights Agreement is attached as Exhibit 10.4 to the Current
Report on Form 8-K filed by Micromet, Inc. on October 3, 2008.]


--------------------------------------------------------------------------------



Instruction Sheet
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)


A.  Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:



1.
Provide the information regarding the Purchaser requested on the signature page.
 The  Securities Purchase Agreement and the Registration Rights Agreement must
be executed by  an individual authorized to bind the Purchaser.




2.
Exhibit C-1– Accredited Investor Questionnaire:



Provide the information requested by the Accredited Investor Questionnaire
 

3.
Exhibit C-2 Stock Certificate Questionnaire:



Provide the information requested by the Stock Certificate Questionnaire



4.
Annex B to the Registration Rights Agreement — Selling Securityholder Notice and
Questionnaire



Provide the information requested by the Selling Securityholder Notice and
Questionnaire



5.
Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:



David W. Stadinski
Piper Jaffray & Co.
150 East 42nd Street, 35th Floor
New York, New York 10017
Tel: (212) 284-9572
Fax: (212) 284-9579
Email: david.w.stadinski@pjc.com


B.
Instructions regarding the transfer of funds for the purchase of Securities is
set forth on Exhibit H to the Securities Purchase Agreement.


--------------------------------------------------------------------------------



EXHIBIT C-1


ACCREDITED INVESTOR QUESTIONNAIRE


(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To: Micromet, Inc.


This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.00004 per share, and shares of common stock that may
be issued upon exercise of certain warrants (collectively, the “Securities”), of
Micromet, Inc., a Delaware corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.
 
PART A. BACKGROUND INFORMATION


Name of Beneficial Owner of the Securities:
 



Business Address:
    
(Number and Street)
   
(City)
(State)
 
(Zip Code)

 
Telephone Number: (___)
 



If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:
  

State of formation:______________________ Approximate Date of formation:
____________________


Were you formed for the purpose of investing in the securities being offered?


Yes ____ No ____


--------------------------------------------------------------------------------




If an individual:


Residence Address:
    
(Number and Street)
   
(City)
(State)
 
(Zip Code)

 
Telephone Number: (___)
 

 
Age: __________ Citizenship: ____________ Where registered to vote:
_______________ 


Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:


Are you a director or executive officer of the Corporation?


Yes ____ No ____


Social Security or Taxpayer Identification No.
  



PART B. ACCREDITED INVESTOR QUESTIONNAIRE
 
In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.
 

__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan  association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act  whether acting in its individual or fiduciary capacity;




__  (2)
  A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act  of 1934;




 
__ (3)
An insurance company as defined in Section 2(13) of the Securities Act;




 
__ (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;




 
__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;




 
__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;




 
__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;


--------------------------------------------------------------------------------





 
__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

 
__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;




__ (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

___(11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

 

___(12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

 
___(13)
An executive officer or director of the Company;




___(14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.




A.
FOR EXECUTION BY AN INDIVIDUAL:




    
 
By 
    
Date
             
 
Print Name: 
    




B.
FOR EXECUTION BY AN ENTITY:




   
Entity Name:
                        
 
By
    
Date
             
 
Print Name:
        
 
Title:      


--------------------------------------------------------------------------------





C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):




   
Entity Name:
 
                        
By
    
Date
               
Print Name:
         
Title:
                    
Entity Name:
 
                          
By
    
Date
               
Print Name:
         
Title:
    


--------------------------------------------------------------------------------



EXHIBIT C-2
 
Stock Certificate Questionnaire
 
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
 
1.
 
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
       
2.
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:
       
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
                                                       
4.
 
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
 


--------------------------------------------------------------------------------



EXHIBIT D
 
Form of Opinion of Company Counsel
 
October 2, 2008
 
The Purchasers Named on Exhibit A Hereto
 
RE: Micromet, Inc.
 
Dear Ladies and Gentlemen:
 
We have acted as counsel for Micromet, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale of (i) an aggregate of
9,411,948 shares (the “Shares”) of the Company’s common stock, par value
$0.00004 per share (the “Common Stock”) and (ii) warrants (the “Warrants”) to
purchase up to an aggregate of 2,823,584 shares of Common Stock (the “Warrant
Shares”), to the Purchasers at the Closing under the Securities Purchase
Agreement dated as of September 29, 2008 (the “Purchase Agreement”). We are
rendering this opinion pursuant to Section 2.2 of the Purchase Agreement.
Capitalized terms used but not defined herein have the respective meanings given
to them in the Purchase Agreement.
 
In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Purchase Agreement by the various parties and originals or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.
 
As to certain factual matters, we have relied upon a certificate executed by
officers of the Company and have not sought to independently verify such
matters. Where we render an opinion “to our knowledge” or concerning an item “of
which we are aware” or our opinion otherwise refers to our knowledge, it is
based solely upon (i) an inquiry of attorneys within this firm who have
represented the Company in this transaction, (ii) receipt of a certificate
executed by officers of the Company covering such matters and (iii) such other
investigation, if any, that we specifically set forth herein.
 
In rendering this opinion, we have assumed: the authenticity of all documents
submitted to us as originals; the conformity to originals of all documents
submitted to us as copies; the accuracy, completeness and authenticity of
certificates of public officials; the due authorization, execution and delivery
of all documents (except the due authorization, execution and delivery by the
Company of the Purchase Agreement, the Registration Rights Agreement and the
Warrants (together, the “Financing Agreements”)), where authorization, execution
and delivery are prerequisites to the effectiveness of such documents; and the
genuineness and authenticity of all signatures on original documents (except the
signatures on behalf of the Company on the Financing Agreements). We have also
assumed: that all individuals executing and delivering documents had the legal
capacity to so execute and deliver; that the Financing Agreements are
obligations binding upon the parties thereto other than the Company; and that
there are no extrinsic agreements or understandings among the parties to the
Financing Agreements that would modify or interpret the terms of any of the
Financing Agreements or the respective rights or obligations of the parties
thereunder.
 
Our opinion is expressed only with respect to the federal laws of the United
States of America, the laws of the State of New York and the General Corporation
Law of the State of Delaware. We express no opinion as to whether the laws of
any particular jurisdiction apply, and no opinion to the extent that the laws of
any jurisdiction other than those identified above are applicable to the subject
matter hereof and no opinion as to the enforceability of the waiver of jury
trial set forth in section 6.8 of the Purchase Agreement or any liquidated
damages provisions in the Transaction Documents.


--------------------------------------------------------------------------------


 
We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefits, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, Regulations
T, U or X of the Board of Governors of the Federal Reserve System, local laws,
any law, rules or regulations relating to the clinical development, manufacture,
distribution or sale of pharmaceutical products or the bylaws, rules or
regulations of the Financial Industry Regulatory Authority. Furthermore, we
express no opinion with respect to compliance with antifraud (i) laws, (ii)
rules or (iii) regulations, each with respect to securities or the offer and
sale thereof; compliance with fiduciary duties by the Company’s Board of
Directors or stockholders; compliance with safe harbors for disinterested Board
of Director or stockholder approvals; compliance with state securities or blue
sky laws except as specifically set forth below; compliance with the Investment
Company Act of 1940, as amended; compliance with laws that place limitations on
corporate distributions; or the enforceability of provisions in the Financing
Agreements concerning the voting of the Company’s capital stock (other than
solely administrative obligations of the Company).
 
With regard to our opinion in paragraphs 1 and 3 below with respect to the due
incorporation, good standing and qualification of the Company, we have relied
solely upon certificates of the Secretaries of State of the indicated
jurisdictions as of a recent date.
 
With regard to our opinion in paragraph 6 below with respect to securities of
the Company to be issued after the date hereof, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuance of securities of the Company and/or antidilution adjustments to
outstanding securities of the Company cause the Warrants to be exercisable for
more shares of Common Stock than the number that then remain authorized but
unissued.
 
With regard to our opinion in paragraph 7 below concerning violations of the
Delaware General Corporation Law or any New York or federal statute, rule or
regulation laws, such opinion is understood to cover only laws (including
published rules and regulations) that, given the nature of this transaction and
the parties to it, a lawyer in the relevant jurisdictions exercising customary
diligence would reasonably recognize as being applicable.
 
With regard to our opinions in paragraphs 6 and 9 relating to the issuance of
the Warrant Shares, for the purposes of such opinions we have assumed that such
Warrant Shares were issued as of the Closing Date in accordance with the terms
of the Financing Agreements, and we render no opinion as to the exercise of the
Warrants after such date.
 
With regard to our opinion in paragraph 8 below, we have made an inquiry of the
attorneys within this firm who have represented the Company on substantive
matters within the past six months, examined and relied upon a certificate
executed by officers of the Company covering such matters, and checked the
records of this firm to ascertain that we are not acting as counsel of record
for the Company in any such matter. We have made no further investigation.
 
With regard to our opinion in paragraph 10 below, our opinion is expressed only
with respect to the offer and sale of the Shares and the Warrants without regard
to any offers or sales of other securities occurring prior to or subsequent to
the date hereof. In addition, our opinion in paragraph 10 below assumes that
neither the Company, the Placement Agents nor any person acting on behalf of
either the Company or the Placement Agents has offered or sold the Securities by
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D promulgated under the Securities Act.


--------------------------------------------------------------------------------


 
On the basis of the foregoing, in reliance thereon and with the qualifications
set forth herein, we are of the opinion that:
 
1.
The Company has been duly incorporated and is a validly existing corporation in
good standing under the laws of the State of Delaware.

 
2.
The Company has the requisite corporate power to own its property and assets and
to conduct its business as, to our knowledge, it is currently being conducted.

 
3.
The Company is duly qualified to do business as a foreign corporation and is in
good standing under the laws of the State of California and the State of
Maryland.

 
4.
The Company has the requisite corporate power to execute, deliver and perform
its obligations under the Financing Agreements.

 
5.
Each of the Financing Agreements has been duly and validly authorized, executed
and delivered by the Company and each such agreement constitutes a valid and
binding agreement of the Company enforceable against the Company in accordance
with its respective terms, except that we express no opinion as to the validity
of rights to indemnity and contribution under Section 4.10 of the Purchase
Agreement and Section 5 of the Registration Rights Agreement may be limited by
applicable laws, and except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, arrangement,
moratorium or other similar laws affecting creditors’ rights generally, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance.

 
6.
The Company’s authorized capital stock consists of (a) one fifty million
(150,000,000) shares of Common Stock, par value $0.00004 and (b) ten million
(10,000,000) shares of Preferred Stock, par value $0.00004. The Shares have been
duly authorized, and upon issuance and delivery against payment therefor in
accordance with the terms of the Purchase Agreement, the Shares will be validly
issued, outstanding, fully paid and nonassessable. The Warrant Shares have been
duly authorized, and upon issuance and delivery upon exercise of the Warrants in
accordance with the terms of the Warrants, the Warrant Shares will be validly
issued, outstanding, fully paid and nonassessable.

 
7.
The execution and delivery of the Financing Agreements by the Company, and the
issuance of the Shares and the Warrants pursuant thereto, do not violate any
provision of the Company’s Amended and Restated Certificate of Incorporation or
the Company’s Amended and Restated Bylaws, and do not violate (a) the Delaware
General Corporation Law or any New York or federal statute, rule or regulation;
or (b) any order, writ, judgment, injunction, decree, determination or award
which has been entered against the Company and of which we are aware.

 
8.
To our knowledge there is no action, proceeding or investigation pending or
overtly threatened against the Company before any court or administrative agency
that questions the validity of the Financing Agreements or, except as set forth
on the schedules to the Agreement, that could reasonably be expected to result,
either individually or in the aggregate, in a material adverse effect on the
Company and its Subsidiaries, taken as a whole.

 
9.
All consents, approvals, authorizations, or orders of, and filings,
registrations, and qualifications with, any U.S. federal regulatory authority or
governmental body required for the issuance of the Shares, the Warrants and the
Warrant Shares (assuming such Warrant Shares were issued on the date hereof)
have been made or obtained, except for the filing of a Form D pursuant to
Securities and Exchange Commission Regulation D.

 

--------------------------------------------------------------------------------


 
10.
Assuming the accuracy of the representations and warranties of the Purchasers
contained in the Purchase Agreement, the offer and sale of the Shares and the
Warrants are exempt from the registration requirements of the Securities Act of
1933, as amended, subject to the timely filing of a Form D pursuant to
Securities and Exchange Commission Regulation D.

 
The opinions expressed herein are subject to the following additional
qualifications, assumptions, limitations and exceptions:
 
(a) We express no opinion as to the enforceability of “choice of forum” or
“submission to jurisdiction” or “waiver of jury trial” provisions contained in
the Financing Agreements.
 
(b) Our opinion herein, insofar as it relates to the enforceability of the
choice of law provisions of the Financing Agreements designating the law of the
State of New York as the law applicable to the construction and interpretation
of any of the Financing Agreements, is (i) limited to courts of the State of New
York and federal courts located within the State of New York and (ii) predicated
upon Section 5-1401 of the New York General Obligations Law which permit
contracting parties to specify that the law of the State of New York is
applicable.
 
(c) We do not assume any responsibility for the accuracy, completeness or
fairness of any information, including, but not limited to financial
information, furnished to you by the Company concerning the business or affairs
of the Company or any other information furnished to you of a factual nature.
 
(d) We express no opinion as to the enforceability of any termination fee or
penalty or liquidated damages provisions.
 
(e) This opinion speaks only as to law and facts in effect or existing as of the
date hereof and we undertake no obligation or responsibility to update or
supplement this opinion to reflect any facts or circumstances that may hereafter
come to our attention or any changes in law which may hereafter occur.
 
This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm, or entity without our prior
written consent.


Very truly yours,
 
Cooley Godward Kronish LLP


Christian E. Plaza


--------------------------------------------------------------------------------



EXHIBIT E
 
Form of Irrevocable Transfer Agent Instructions
 
As of _________, 2008
 
Mellon Investor Services
85 Challenger Road
Ridgefield Park, NJ 07660
Attn: _________________
 
Ladies and Gentlemen:
 
      Reference is made to that certain Securities Purchase Agreement, dated as
of September 29, 2008 (the “Agreement”), by and among Micromet, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders shares (the “Shares”) of
Common Stock of the Company, par value $0.00004 per share (the “Common Stock”),
and warrants (the “Warrants”), which are exercisable into shares of Common
Stock.
 
      This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any:
 
       (i)  to issue certificates representing shares of Common Stock upon
transfer or resale of the Shares; and
 
       (ii)  to issue shares of Common Stock upon the exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.
 
You acknowledge and agree that so long as you have received (a) written
confirmation from the Company that either (1) a registration statement covering
resales of the Shares and the Warrant Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares and the Warrant
Shares have been sold in conformity with Rule 144 under the Securities Act
(“Rule 144”) or are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions and (b) if applicable, a copy of such registration statement, then,
unless otherwise required by law, within three (3) business days of your receipt
of a notice of transfer, Shares or the Exercise Notice, you shall issue the
certificates representing the Shares and/or the Warrant Shares, as the case may
be, registered in the names of such Holders or transferees, as the case may be,
and such certificates shall not bear any legend restricting transfer of the
Shares or the Warrant Shares thereby and should not be subject to any
stop-transfer restriction; provided, however, that if such Shares and Warrant
Shares are not registered for resale under the Securities Act or able to be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions, then the certificates for such
Shares and/or Warrant Shares shall bear the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


--------------------------------------------------------------------------------


 
      A form of written confirmation from the Company that a registration
statement covering resales of the Shares and the Warrant Shares has been
declared effective by the Commission under the Securities Act is attached hereto
as Annex II.
 
      Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.
 
      Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.


Very truly yours,
 
MICROMET, INC.
   
By:
  
Name:
  
Title:
  



Acknowledged and Agreed:


MELLON INVESTOR SERVICES


By:
   
Name:
   
Title:
   



Date: _________________, 2008


--------------------------------------------------------------------------------


 
Annex I 
 
Form of Exercise Notice
 
(To be executed by the Holder to exercise the right to purchase shares
of Common Stock under the Warrants)
 
To:  Micromet, Inc.
 
(1) The undersigned holder hereby exercises the right to purchase _________ of
the shares of Common Stock (the “Warrant Shares”) of Micromet, Inc. (the
“Company”) pursuant to the Warrant (the “Warrant”). Capitalized terms used
herein and not otherwise defined herein have the respective meanings set forth
in the Warrant.
  
(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):



o
“Cash Exercise” with respect to ________________ Warrant Shares;

and/or



o
“Cashless Exercise” with respect to ________________ Warrant Shares.



(3) If the Holder has elected a Cash Exercise, the holder shall pay the sum of
$_______ to the Company in accordance with the terms of the Warrant.


(4) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
_____________ Warrant Shares in accordance with the terms of the Warrant.
 
(5) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby,
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 11 of this Warrant to which
this notice relates.
 
Dated:_______________, 2008
 
Name of Holder: __________________________________________


By:
   
Name:
   
Title:
   

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)


--------------------------------------------------------------------------------


 
ACKNOWLEDGEMENT
 
      The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs Mellon Investor Services to issue
the above indicated number of shares of Common Stock in accordance with the
Transfer Agent Instructions dated __________, 2008, from the Company and
acknowledged and agreed to by Mellon Investor Services.
 
MICROMET, INC.
   
By:
   
Name:
  
Title:
   

 

--------------------------------------------------------------------------------


 
Annex II
 
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT
 
Mellon Investor Services
85 Challenger Road
Ridgefield Park, NJ 07660
Attn: _________________
 
Re: Micromet, Inc.
 
Ladies and Gentlemen:
 
         Micromet, Inc., a Delaware corporation (the “Company”), has entered
into a Securities Purchase Agreement, dated as of September 29, 2008, with the
buyers named therein (collectively, the “Purchasers”) pursuant to which the
Company issued to the Purchasers shares of the Company’s common stock, $0.00004
par value per share (the “Common Stock”), and warrants exercisable for shares of
Common Stock (the “Warrants”). Pursuant to that certain Registration Rights
Agreement of even date, the Company agreed to register the resale of the Common
Stock, including the shares of Common Stock issuable upon exercise of the
Warrants (collectively, the “Registrable Securities”), under the Securities Act
of 1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on                     ,
____, the Company filed a Registration Statement on Form S-3 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “Commission”) relating to the Registrable
Securities which names each of the Purchasers as a selling stockholder
thereunder.
 
        In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.
 
      This letter shall serve as our standing notice to you that the Common
Stock may be freely transferred by the Purchasers pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Purchasers
or the transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, 2008,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.
 


 
 
Very truly yours,
 
 
 
 
 
 
 
MICROMET, INC.
 
 
 
 
 
 
 
By:
 
  
 
 
 
 
 General Counsel


--------------------------------------------------------------------------------


 
EXHIBIT F
 
Form of Secretary’s Certificate


The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Micromet, Inc., a Delaware corporation (the "Company"), and
that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of September 29, 2008, by and among the Company and the
investors party thereto (the "Securities Purchase Agreement"), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.
 
(a) Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the [Board of Directors of the Company] [or] [duly
authorized Committee of the Board of Directors of the Company (the “Committee”)]
at a meeting of the [Board of Directors] [or] [Committee] held on ___________.
Such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.
 
(b) Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.
 
(c) Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.
 
(d) Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.


Name
 
Position
 
Signature
         
Christian Itin
 
President and Chief Executive Officer
 
  



IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this __ day
of _____, 2008.
 

  
Matthias Alder
Secretary



I, Christian Itin, President and Chief Executive Officer, hereby certify that
Matthias Alder is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.
 

  
Christian Itin
President and Chief Executive Officer


--------------------------------------------------------------------------------



EXHIBIT G


Form of Officer’s Certificate


The undersigned, the Chief Executive Officer of Micromet, Inc., a Delaware
corporation (the "Company"), pursuant to Section 5.1(h) of the Securities
Purchase Agreement, dated as of September 29, 2008, by and among the Company and
the investors signatory thereto (the "Securities Purchase Agreement"), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):



 
1.
The representations and warranties of the Company contained herein are true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case, such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.




 
2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.



IN WITNESS WHEREOF, the undersigned has executed this certificate this [___] day
of _____, 2008



             
___________________________
   
[                                             ]
 
 
Chief Executive Officer
 


--------------------------------------------------------------------------------


 
EXHIBIT H
 
Wire Instructions
 

--------------------------------------------------------------------------------

